The Attorney              General of Texas
                                                          November.30, 1981

MARK WHITE
Attorney General


                                 Reed Quilliam, Executive Director            Opinion No. Mh'-400
Supreme Court Building
P. 0. Box 12546
                                 State Bar of Texas
Austin. TX. 76711                14th Street and Colorado                     Ret   Construction of amend-
5121475-2501                     Austin, Texas   78711                        ments to article 3923, V.T.C.S..
Telex 9101674-1367                                                            enacted          Sixty-seventh
Telecopier   512/475-0266
                                                                                         by
                                                                              Legislature

1607 Main St.. Suite 1400        Dear Mr. Hanna:
Dallas. TX. 75201
21417428944                           You request our opinion as to the effect on article 3923,
                                 V.T.C.S., of two amendments enacted by the Sixty-seventh Legislature.
4624 Alberta   Ave., Suite 160
                                 You specifically ask whether Senate Bill No. 265 and Senate Bill No.
El Paso, TX. 79905               1165 may be reconciled so that full effect may be given to both.
915/5x3464
                                      Senate Bill No. 1165, enacted by the legislature on May 29, 1981,
                                 amended article 3923, V.T.C.S., by raising the fees, costs, and
1220 Dallas Ave., Suite 202
Houston. TX. 77002
                                 deposits to be received by the clerk of the supreme court. senate
713,650.0666                     Bill No. 265, enacted on June 2, 1981, amended numerous statutes to
                                 implement the constitutional amendment granting criminal appellate
                                 jurisdiction to the former courts of civil appeals. See Tex. Const.
806 Broadway, Suite 312
Lubbock, TX. 79401
                                 art. V, 66. The majority  of the amendments enacted by Senate Bill No.
6061747-5236
                                 265, including the amendment to article 3923, merely struck the word
                                 "civil" from references to the court of civil appeals. This amendment
                                 to article 3923, V.T.C.S., reads in pertinent part:
4309 N. Tenth. Suite 6
McAllen, TX. 76501
5121662.4547
                                                (A) The Clerk of the Supreme Court shall
                                           receive the following fees and costs:

200 Main Plaza, Suite 400                      1. For the filing of records, applications,
San Antonio, TX. 76205                    motions, briefs, and other necessary and proper
512/225-4191
                                          papers; for the docketing and docket and minute
                                          book entries; for issuing notices, citations,
An Equal OpportunityI                     processes, mandates; and for the performance of
Aftirlnative Action Employer              other proper and necessary clerical duties in
                                          cases before the court, he shall receive the fee
                                          set out opposite each class of the following
                                          cases:

                                                   (a) Application for writ of error.....$lO.OO

                                                   .. .




                                                           p. 1358
Reed Quilliam - Page 2   (MW-400)



               (e) Certified questions from the Court of
          Appeals to the Supreme Court................ 25.00

Acts 1981, 67th Leg., ch. 291, 958, at 787. The provisions setting
fees, costs, and deposits for the clerk of the supreme court were left
unchanged from the law as it existed prior to amendment by Senate Bill
NO. 1165. Your question, then, is whether the enactment of Senate
Bill No. 265 effectively leaves the article 3923 fees as they were,
notwithstanding the enactment of Senate Bill No. 1165.

     Amendments to the same statute, and in particular amendments
enacted at the same session of the legislature, will be construed in
harmony if at all possible. Wright v. Broeter, 196 S.W.2d 82 (Tex.
1946). In construinp,any statute, the courts will seek to effectuate
the intent of the iagislature and not to defeat it. Brazes River
Conservation and Reclamation District v. Costello, 143 S.W.Zd 577
(Tex. 1940). The controlling intent expressed in Senate Bill No. 1165
was to increase the fees, costs, and deposits to be received by the
clerk of the supreme court, while the legislative intent underlying
Senate Bill No. 265 was to change the designation of the courts of
civil appeals to ltcourtof appeals." In amending article 3923, the
legislature was required by article III, section 36 of the Texas
Constitution to reenact and publish at length the section amended.
See State Highway Department v. Gorham, 162 S.W.Zd 934 (Tex. 1942).
We believe the legislature republished the prior fee schedule in order
to satisfy the requirements of article III, section 36, and not to
nullify its enactment of Senate Bill No. 1165. The two amendments to
article 3923, V.T.C.S., can be harmonized and given effect when the
purpose of each is understood. In our opinion, the fees, deposits and
costs established by Senate Bill No. 1165 are now in effect.

                             SUMMARY

              The costs and deposits set out in Senate Bill
         NO. 1165 amending article 3923, V.T.C.S., are in
         effect and were not impliedly repealed by Senate
         Bill No. 265.

                                         Very truly yours,     f3



                                         MARK      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General




                                   p. 1359
Reed Quilliam - Page 3   (m-400)



Prepared by Susan L. Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Jim Moellinger
Bruce Youngblood




                                   p. 1360